Citation Nr: 1124916	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  10-43 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder, to include as secondary to service-connected fracture residuals of the left tibial plateau.

2.  Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected fracture residuals of the left tibial plateau.

3.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected fracture residuals of the left tibial plateau.

4.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected fracture residuals of the left tibial plateau.

5.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected fracture residuals of the left tibial plateau.

6.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected fracture residuals of the left tibial plateau.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1985 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

FINDINGS OF FACT

1.  The competent and probative evidence of record preponderates against a finding that the Veteran's left ankle disorder is related to active military service or any incident thereof, to include as secondary to service-connected fracture of the left tibial plateau, and arthritis related to the left ankle was not manifested to a compensable degree within a year of active service.

2.  The competent and probative evidence of record preponderates against a finding that the Veteran's right ankle disorder is related to active military service or any incident thereof, to include as secondary to service-connected fracture of the left tibial plateau, and arthritis related to the right ankle was not manifested to a compensable degree within a year of active service.


3.  The competent and probative evidence of record preponderates against a finding that the Veteran's left hip disorder is related to active military service or any incident thereof, to include as secondary to service-connected fracture of the left tibial plateau, and arthritis related to the left hip was not manifested to a compensable degree within a year of active service.

4.  The competent and probative evidence of record preponderates against a finding that the Veteran's right hip disorder is related to active military service or any incident thereof, to include as secondary to service-connected fracture of the left tibial plateau, and arthritis related to the right hip was not manifested to a compensable degree within a year of active service.

5.  The competent and probative evidence of record preponderates against a finding that the Veteran's low back disorder is related to active military service or any incident thereof, to include as secondary to service-connected fracture of the left tibial plateau, and arthritis related to the low back was not manifested to a compensable degree within a year of active service.

6.  The competent and probative evidence of record preponderates against a finding that the Veteran's right knee disorder is related to active military service or any incident thereof, to include as secondary to service-connected fracture of the left tibial plateau, and arthritis related to the right knee was not manifested to a compensable degree within a year of active service.


CONCLUSIONS OF LAW

1.  A left ankle disorder was not incurred in or aggravated by service, nor may arthritis be presumed to have been incurred in or aggravated by service, and a left ankle disorder is not due to, the result of, or aggravated by the Veteran's fracture of the left tibial plateau.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).



2.  A right ankle disorder was not incurred in or aggravated by service, nor may arthritis be presumed to have been incurred in or aggravated by service, and a right ankle disorder is not due to, the result of, or aggravated by the Veteran's fracture of the left tibial plateau.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310.

3.  A left hip disorder was not incurred in or aggravated by service, nor may arthritis be presumed to have been incurred in or aggravated by service, and a left hip disorder is not due to, the result of, or aggravated by the Veteran's fracture of the left tibial plateau.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310.

4.  A right hip disorder was not incurred in or aggravated by service, nor may arthritis be presumed to have been incurred in or aggravated by service, and a right hip disorder is not due to, the result of, or aggravated by the Veteran's fracture of the left tibial plateau.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310.

5.  A low back disorder was not incurred in or aggravated by service, nor may arthritis be presumed to have been incurred in or aggravated by service, and a low back disorder is not due to, the result of, or aggravated by the Veteran's fracture of the left tibial plateau.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310.

6.  A right knee disorder was not incurred in or aggravated by service, nor may arthritis be presumed to have been incurred in or aggravated by service, and a right knee disorder is not due to, the result of, or aggravated by the Veteran's fracture of the left tibial plateau.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none.

In January 2010 VA sent the Veteran a letter informing her of the types of evidence needed to substantiate her claim and its duty to assist her in substantiating her claim under the VCAA.  The letter informed the Veteran that VA would assist her in obtaining evidence necessary to support her claim, such as medical records, employment records, or records from other Federal agencies.  She was advised that it is her responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to her claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in her possession to the RO.

The Board finds that the content of the letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the April 2010 rating decision and September 2010 SOC explained the basis for the RO's action, and the SOC provided her with an additional period to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to her claim has been obtained and associated with the claims file, and that neither she nor her representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of her claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note that the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  This requirement was fulfilled in the January 2010 letter which VA sent to the Veteran.

The Board finds that the VA medical opinion from January 2010 is sufficient because the physician supported his conclusion with analysis that can be weighed against the other evidence of record.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (The Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).  Service connection may be granted for a disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within a presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

The U.S. Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must (1) be medical evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Alternatively, service connection based on continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96; see Hickson, supra, at 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit has stated that competent medical evidence is not required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a) (2010); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b) (2010).

The Veteran's service treatment records (STRs) show that in March 1985 she complained of low back pain that she had experienced for a week after falling on an obstacle course.  She was tender over the sacral area, with no muscular tenderness or spasms, and had a full range of motion.  The Veteran was diagnosed with a sacral contusion.  The STRs do not indicate that she had any other treatment for her low back.

In March 1987 the Veteran fractured her left tibial plateau.  The STRs do not show any complaints, treatment, or diagnoses related to the ankles, hips, low back, and right knee, other than the March 1985 low back complaints discussed above.

The post-service treatment records indicate a notation in a March 2006 discharge summary from VA mental health treatment that the Veteran reported chronic mid-back and shoulder pain that she rated as a 5 out of 10 at its baseline.  At October 2007 VA neurology treatment the Veteran was noted to have chronic thoracic back pain and an essential tremor for which she took gabapentin.  The neurologist noted that the Veteran had severe compression at T8 with kyphotic changes.  September 2008 primary care treatment notes indicate that the Veteran had back pain.

K.R.J.B., PA-C, of the Sam Rayburn Veterans Medical Clinic wrote in a November 2009 statement that the Veteran's disorders include chronic knee pain and chronic low back pain.  The low back and knee pain was causing difficulty for the Veteran in performing routine home chores such as housekeeping.  The low back pain restricted bending anteriorly, and the leg was unstable when the Veteran was tired.  K.R.J.B. wrote in a January 2009 statement that the Veteran had thoracic level back pain and bilateral knee pain that limited her ability to walk.

In January 2010, A.H., M.D., a VA physician, reviewed the Veteran's claims file.  Dr. H. opined that the Veteran's low back disorder, bilateral ankle disorder, bilateral hip disorder, and right knee disorder were not caused by or a result of her service-connected fracture of the left tibial plateau of the left knee.  It was noted that May 2008 X-rays of the left knee did not show any residuals of the left tibial plateau fracture.  Dr. H also wrote that the July 2008 X-rays of the thoracic spine, which are discussed above, were indicative of pain.  In conclusion, Dr. H wrote that there was no justification anatomically and physiologically for the Veteran to have widespread complaints in different joints from a single injury that was well healed.  At an April 2010 VA examination for the left knee, the Veteran was diagnosed with a healed tibial plateau fracture with left knee arthralgia.

The Veteran wrote on her October 2010 VA Form 9 that she did not have pain in the areas of her body for which she is claiming service connection for some time after she left the military, and that her pain levels and quality of life had not taken into consideration by the RO.  She said the pain had increased every year, and she had begun to shift her weight and change her gait due to her left knee, which she felt caused her current problems. 

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, there is no dispute that Veteran is competent to report symptoms related to her low back, ankles, hips, and right knee such as pain because this requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau, 492 F.3d at 1377, n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.

In the present case, the Veteran is not competent to determine that the claimed disorders are secondary to her service-connected fracture of the left tibial plateau because that is a medical determination.  The resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, supra.  However, determining whether the claimed disorders are secondary to the service-connected fracture of the left tibial plateau requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.

The only competent opinion of record is from Dr. H, the VA physician, who opined that the Veteran's low back disorder, bilateral ankle disorder, bilateral hip disorder, and right knee disorder are not caused by or a result of her service-connected fracture of the left tibial plateau of the left knee.  The Board finds the opinion to be of high probative value because Dr. H supported his conclusions with analysis which can be weighed against the other evidence of record.  Stefl, 21 Vet. App. at 124; see also Nieves-Rodriguez, 22 Vet. App. at 304.  Moreover, there is no indication from the record, including the STRs, that the claimed disorders are a result of service on a direct, in-service-incurrence basis, and the Veteran does not so contend.

Because the evidence preponderates against the claim of service connection for a left ankle disorder, a right ankle disorder, a left hip disorder, a right hip disorder, a low back disorder, and a right knee disorder, to include as secondary to the service-connected fracture of the left tibial plateau, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a left ankle disorder, to include as secondary to the service-connected fracture of the left tibial plateau, is denied.

Service connection for a right ankle disorder, to include as secondary to the service-connected fracture of the left tibial plateau, is denied.

Service connection for a left hip disorder, to include as secondary to the service-connected fracture of the left tibial plateau, is denied.

Service connection for a right hip disorder, to include as secondary to the service-connected fracture of the left tibial plateau, is denied.

Service connection for low back disorder, to include as secondary to the service-connected fracture of the left tibial plateau, is denied.

Service connection for a right knee disorder, to include as secondary to the service-connected fracture of the left tibial plateau, is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


